DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 9 are objected to because of the following informalities:
In claim 1, line 1, a colon (:) is suggested after “comprising”.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification as presented lacks technical description for the claimed details in claims 2 and 11 (see details in paragraph 5 below).
Appropriate revision is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification is considered to lack technical description for the following limitations 
found in claims 2 and 11.
“when d1 is greater than 0, determining that the first heat dissipation system is abnormal or both the first heat dissipation system and the second heat dissipation system are abnormal”,
“when d2 is greater than 0, determining that the second heat dissipation system is abnormal or both the first heat dissipation system and the second heat dissipation system are abnormal”, and
“when both d1 and d2 are less than or equal to 0, determining that the first heat dissipation system and the second heat dissipation system are normal.”

These are conclusion of the system abnormalities based on the values of d1 and d2.  However, the specification does not provide technical basis for why and how the dissipation systems are determined to be normal/abnormal (i.e. based on certain calculation and/or analysis).
Appropriate revision/detailed description is required in order to overcome this type of rejection.

Allowable Subject Matter
Claims 1, 3 – 10, 12 – 17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest a thermal abnormality detection system, comprising in combination: 
2a first heat dissipation system having a first temperature sensor for measuring 3an actual temperature of the first heat dissipation system;  
4a second heat dissipation system having a second temperature sensor for 5measuring an actual temperature of the second heat dissipation 6system; and  
7a calculation unit using a preset reference temperature and a first estimated 8temperature calculation formula that conforms to the first heat 9dissipation system to calculate an upper limit temperature of the first 10heat dissipation system, and using the preset reference temperature 11and a second estimated temperature calculation formula that conforms 12to the second heat dissipation system to calculate an upper limit 13temperature of the second heat dissipation system, 
14wherein it is assumed that a difference between the actual temperature of the 15first heat dissipation system and the upper limit temperature of the 16first heat dissipation system is dl, and a difference between the actual 17temperature of the second heat dissipation system and the upper limit 18temperature of the second heat dissipation system is d2, when a value 19of dl-d2 is greater than an error threshold value ErrorI_level, the first 20heat dissipation system is determined to be abnormal, and when the 21value of dl-d2 is less than an error threshold value Error2 level, the 22second heat dissipation system is determined to be abnormal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793.  The examiner can normally be reached on M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 27, 2021